—In an action to recover damages for personal injuries, the defendant Roosevelt Maintenance, Inc., appeals from so much of an order of the Supreme Court, Queens County (Weiss, J.), entered November 23, 1998, as denied that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it, and failed to determine those branches of its motion which were for summary judgment dismissing the cross *190claim of the defendant Board of Education of the City of New York and to strike the plaintiffs amended bill of particulars.
Ordered that the appeal from so much of the order as failed to determine those branches of the motion which were for summary judgment dismissing the cross claim of the defendant Board of Education of the City of New York and to strike the plaintiffs amended bill of particulars is dismissed; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The trial court properly denied that branch of the motion of the defendant Roosevelt Maintenance, Inc., which was for summary judgment dismissing the complaint insofar as asserted against it. Questions of fact exist as to whether or not the defendant Roosevelt Maintenance, Inc., exacerbated the icy condition of the ramp where the plaintiff fell, and whether it exercised reasonable care in its maintenance of the premises (see, Genen v Metro-North Commuter R. R., 261 AD2d 211).
The court did not determine those branches of the motion which were for summary judgment dismissing the cross claim of the defendant Board of Education of the City of New York and to strike the plaintiffs amended bill of particulars. Accordingly, the appeal from so much of the order as failed to render a determination must be dismissed, as those branches remain pending and undecided (see, Katz v Katz, 68 AD2d 536). Santucci, J. P., Thompson, Sullivan and Friedmann, JJ., concur.